       Case 2:19-cr-00147-MCE Document 31 Filed 12/01/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     LEXI P. NEGIN, SBN 250376
 3   Assistant Federal Defender
     Designated Counsel for Service
 4   801 I Street, 3rd Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700

 6   Attorneys for Defendant
     WILLIAM DAN POWELL
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11      UNITED STATES OF AMERICA,               )   Case No. 2:19-CR-147-MCE
                                                )
12                     Plaintiff,               )   STIPULATION AND ORDER TO
                                                )   CONTINUE STATUS CONFERENCE AND
13                        vs.                   )   EXCLUDE TIME
                                                )
14          WILLIAM DAN POWELL,                 )   Date: December 3, 2020
                                                )   Time: 10:00 A.M.
15                   Defendant.                 )   Judge: Hon. Morrison C. England, Jr.
                                                )
16                                              )

17          IT IS HEREBY STIPULATED and agreed by and between United States Attorney
18   McGregor W. Scott, through Assistant United States Attorney Mira Chernick, counsel for
19   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defenders Christina
20   Sinha and Lexi Negin, counsel for Defendant William Dan Powell, that the status conference
21   currently set for December 3, 2020 may be continued to January 28, 2021 at 10:00 a.m.
22          Voluminous digital discovery has been made available to defense counsel for viewing at
23   the FBI’s local office. Defense counsel has retained a forensic examiner to review this evidence.
24   The defense team requires additional time to review and analyze the discovery, as well as for
25   general defense preparation. The parties therefore request that time be excluded between
26   December 3, 2020 and January 28, 2021 (inclusive) under the Speedy Trial Act pursuant to Title
27   18, United States Code, Section 3161(h)(7)(B)(iv) (Local Code T4), because it results from a
28

      Stipulation and Order to Continue              -1-           United States v. Powell, 2:19-cr-147-MCE
      Status Conference and Exclude Time
       Case 2:19-cr-00147-MCE Document 31 Filed 12/01/20 Page 2 of 3


 1   continuance granted by the Court at defendant’s request on the basis of the Court’s finding that

 2   the ends of justice served by taking such action outweigh the best interest of the public and the

 3   defendant in a speedy trial. The parties agree that the ends of justice outweigh the best interests
 4   of the public and the defendant in a speedy trial and respectfully request the Court so to find.
 5
                                                   Respectfully submitted,
 6
                                                   HEATHER E. WILLIAMS
 7                                                 Federal Defender
 8   Date: November 24, 2020                       /s/ Christina Sinha
                                                   CHRISTINA SINHA
 9                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
10                                                 WILLIAM DAN POWELL
11
12   Date: November 24, 2020                       MCGREGOR W. SCOTT
13                                                 United States Attorney

14                                                 /s/ Mira Chernick
                                                   MIRA CHERNICK
15                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue              -2-            United States v. Powell, 2:19-cr-147-MCE
      Status Conference and Exclude Time
       Case 2:19-cr-00147-MCE Document 31 Filed 12/01/20 Page 3 of 3


 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4          IT IS SO ORDERED.
 5
 6   Dated: December 1, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue                -3-            United States v. Powell, 2:19-cr-147-MCE
      Status Conference and Exclude Time
